     Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 1 of 12




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

 EDWARD R. SALTER,                    :

                Plaintiff             :   CIVIL ACTION NO. 3:19-1444

         v.                           :         (JUDGE MANNION)

 C.J. MCKEOWN,                        :

               Defendant              :



                             MEMORANDUM

I.   BACKGROUND

     Plaintiff, Edward R. Salter, an inmate formerly confined at the State

Correctional Institution, Dallas (SCI-Dallas), Pennsylvania, filed the above

caption civil rights action pursuant to 42 U.S.C. §1983. 1 (Doc. 1). The sole

named Defendant is C.J. McKeown, an SCI-Dallas hearing examiner. Id.

Plaintiff claims that the Hearing Examiner would not permit him to present

evidence during his misconduct hearing, in violation of Plaintiff’s Due

Process rights under the Fourteenth Amendment. Id.




     1
          Plaintiff is currently housed at the Phoenix State Correctional
Institution, Collegeville, Pennsylvania.
      Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 2 of 12




      Presently before the Court is Defendant’s motion for summary

judgment. (Doc. 25). The motion is fully briefed, and for the reasons that

follow, the Court will grant Defendant’s motion for summary judgment.



II.   ALLEGATIONS IN COMPLAINT

      Plaintiff challenges a misconduct hearing in which he was found guilty

of Possession of Contraband and Lying to an Employee. (Doc. 1).

Specifically, Plaintiff claims that at his misconduct hearing on April 4, 2018,

he pled innocent to all the charges and asked Defendant McKeown if he had

reviewed the video surveillance of the alleged incident that occurred on

March 30, 2018. Id. Plaintiff claims that Defendant McKeown responded with

the following:

            Look Salter, I’m not reviewing any video at all, in fact, I
            know I’m allowed to let you present evidence relevant to
            your defense, under 37 Pa. Code Section §93.10, (Inmate
            Discipline), this is SCI-Dallas, and we do what we want
            here, I believe you didn’t do what Mrs. Mattern said you
            did, but we must stick together, so I find you guilty of Rule
            #36: Possession of Contraband; Rule #42: Lying to an
            Employee, I’m dismissing Rule #35: Refusing to Obey an
            Order. Mr. Salter, you can appeal this decision to PRC
            (Program Review Committee), if you don’t like their
            answer, you can appeal it to the Facility Manager
            (Superintendent), of SCI-Dallas, Mr. Lawrence Mahally, if
            you don’t agree with his response, then you can appeal it
            to the Chief Hearing Examiner of the Pennsylvania
            Department of Corrections, Mr. Zachary J. Moslak). But I’m
            telling you Salter, it won’t do you any good to appeal my
                                     -2-
       Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 3 of 12




             decision, PRC at SCI-Dallas, Mr. Mahally,& Mr. Moslak will
             all agree with me, and you’ll be wasting your time and
             money. Mr. Salter, I sanction to the following:

             A. Rule #36: Possession of Contraband,180 days loss of
             commissary;

             B. Rule #42: Lying to an Employee, Thirty (30) days cell
             restriction and loss of job in the prison commissary at SCI-
             Dallas.

             Mr. Salter, these sanction against you will begin
             immediately, starting date of April 4, 2018.

Id. Plaintiff seeks damages as well as to have the misconduct expunged from

his inmate file. Id.



III.   SUMMARY JUDGMENT

       Federal Rule of Civil Procedure 56(a) requires the court to render

summary judgment “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that the mere existence

of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement

is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986).




                                     -3-
     Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 4 of 12




     A disputed fact is “material” if proof of its existence or nonexistence

would affect the outcome of the case under applicable substantive law. Id. at

248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An

issue of material fact is “genuine” if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. Anderson, 477 U.S. at

257; Brenner v. Local 514, United Bhd. of Carpenters and Joiners of Am.,

927 F.2d 1283, 1287-88 (3d Cir. 1991).

     When determining whether there is a genuine issue of material fact,

the court must view the facts and all reasonable inferences in favor of the

nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v.

Consol. Rail Corp., 963 F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse

Electric Co., 862 F.2d 56, 59 (3d Cir. 1988). In order to avoid summary

judgment,   however,    the   nonmoving    party may not      rest   on   the

unsubstantiated allegations of his or her pleadings. When the party seeking

summary judgment satisfies its burden under Rule 56 of identifying evidence

which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with

affidavits, depositions, answers to interrogatories or the like in order to

demonstrate specific material facts which give rise to a genuine issue.

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The party opposing the

                                    -4-
     Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 5 of 12




motion “must do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita Electric Indus. Co. v. Zenith Radio,

475 U.S. 574, 586 (1986). When Rule 56 shifts the burden of production to

the nonmoving party, that party must produce evidence to show the

existence of every element essential to its case which it bears the burden of

proving at trial, for “a complete failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp., 967 F.2d

846, 851 (3d Cir. 1992).

      In determining whether an issue of material fact exists, the court must

consider the evidence in the light most favorable to the nonmoving party.

White, 826 F.2d at 59. In doing so, the Court must accept the nonmovant’s

allegations as true and resolve any conflicts in his favor. Id. (citations

omitted). However, a party opposing a summary judgment motion must

comply with Local Rule 56.1, which specifically directs the oppositional party

to submit a “statement of the material facts, responding to the numbered

paragraphs set forth in the statement required [to be filed by the movant], as

to which it is contended that there exists a genuine issue to be tried”; if the

nonmovant fails to do so, “[a]ll material facts set forth in the statement

required to be served by the moving party will be deemed to be admitted.”

                                     -5-
      Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 6 of 12




L.R. 56.1. A party cannot evade these litigation responsibilities in this regard

simply by citing the fact that he is a pro se litigant. These rules apply with

equal force to all parties. See Sanders v. Beard, No. 09-CV-1384, 2010 WL

2853261, at *5 (M.D. Pa. July 20, 2010) (pro se parties “are not excused

from complying with court orders and the local rules of court”); Thomas v.

Norris, No. 02-CV-01854, 2006 WL 2590488, at *4 (M.D. Pa. Sept. 8, 2006)

(pro se parties must follow the Federal Rules of Civil Procedure).



IV.   DISCUSSION

      Defendant moves for summary judgment as a matter of law. (Doc.

30). The Court agrees.

      A. Fourteenth Amendment Due Process

      Plaintiff alleges that his due process rights were violated in the context

of the disciplinary hearing. The Fourteenth Amendment to the United States

Constitution provides, in pertinent part: “No State shall ... deprive any person

of life, liberty, or property, without due process of law....” U.S. CONST.

amend XIV. Due process protections attach in prison disciplinary

proceedings in which the loss of good-time credits is at stake. See Wolff v.

McDonnell, 418 U.S. 539, 554 (1974). Where this protected liberty interest

is at stake, due process guarantees mandate that prisoners receive: “(1)

                                     -6-
     Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 7 of 12




advance written notice of the disciplinary charges; (2) an opportunity, when

consistent with institutional safety and correctional goals, to call witnesses

and present documentary evidence in his defense; and (3) a written

statement by the factfinder of the evidence relied on and the reasons for the

disciplinary action.” Superintendent v. Hill, 472 U.S. 445, 454 (1985) (citing

Wolff, 418 U.S. at 563-67). Because plaintiff did not suffer a loss of good

conduct time, the Wolff protections are inapplicable.

      Moreover, the due process clause does not provide protection against

the imposition of discipline, including disciplinary confinement and the loss

of various privileges, insofar as these other forms of discipline do not “impose

[ ] atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Torres v. Fauver, 292 F.3d 141, 150-51 (3d Cir.

2002) (citing Hewitt v. Helms, 459 U.S. 460, 484 (1983) ). Confinement in

administrative or punitive segregation is insufficient, without more, to

establish the kind of “atypical” deprivation of liberty contemplated by Salter

and necessary to trigger due process protections. Sandin v. Conner, 515

U.S. 472, 486 (1995); see Griffin v. Vaughn, 112 F. 3d 703, 706-07 (3d Cir.

1997). Because Plaintiff’s thirty (30) days cell restriction, loss of job in the

commissary, and 180 days loss of commissary, do not impose an atypical

and significant hardship on Plaintiff relative to the ordinary limitations of

                                     -7-
     Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 8 of 12




prison life, Defendant is entitled to summary judgment as a matter of law on

Plaintiff’s due process claim arising out of disciplinary proceedings.

      B. Heck v. Humphrey

      The sanctions levied against Salter during his disciplinary hearing,

were all imposed as a result of prison misconduct. As such, the Court finds

that any Fourteenth Amendment claim regarding his disciplinary hearing is

barred under Heck v. Humphrey, 512 U.S. 477 (1994) and Edwards v.

Balisok, 520 U.S. 641 (1997). Under some circumstances, a prisoner may

bring a civil rights claim for monetary damages based on the denial of due

process during a prison disciplinary hearing. See Wolff v. McDonnell, 418

U.S. 539, 554 (1974) (stating that plaintiff’s §1983 “damages claim was ...

properly before the District Court and required determination of the validity

of the procedures employed for imposing sanctions, including loss of good

time, for flagrant or serious misconduct”). However, such due process claims

cannot be brought in an action where the claims “necessarily imply the

invalidity of the punishment imposed” unless the plaintiff shows that the

sanctions have been overturned. See Balisok 2, 520 U.S. at 648 (finding


      2
         In Edwards v. Balisok, the Supreme Court applied the lessons of
Heck to a state prisoner action, seeking compensatory and punitive
damages, challenging the constitutionality of procedures used in a prison
disciplinary proceeding that resulted in the loss of good-time credits, but not
                                            (footnote continued on next page)
                                     -8-
     Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 9 of 12




claims for declaratory and monetary relief based on allegations that plaintiff

was denied opportunity to present a defense and that hearing officer was

biased could not be brought pursuant to §1983); Heck, 512 U.S. at 486-87

(“We hold that, in order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a §1983 plaintiff

must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus, 28 U.S.C. §2254.”). There is no

indication of record that the challenged misconduct has been reversed or

expunged. As such, Defendant is entitled to summary judgment.

     C. Claim Preclusion and Res Judicata

     Defendants make reference that this is Plaintiff’s second attempt to

bring the exact allegations to the attention of this Court. (Doc. 30).

Previously, this Court, after conducting an initial screening, dismissing,




necessarily challenging the result and not seeking the restoration of the
good-time credits. Again, the Court emphasized that such a claim is not
cognizable under §1983 if a favorable outcome would necessarily imply the
invalidity of the challenged judgment, there the disciplinary finding and
punishment. 520 U.S. at 646-8.
                                    -9-
    Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 10 of 12




without prejudice, an identical action, Salter v. Moslak, et al., 2019 WL

1242433, Civil Action No. 3:19-0224 (M.D. Pa., March 18, 2019). The legal

claim and supporting allegations that Plaintiff brings in the instant action are

the same previously dismissed by this Court, except that Plaintiff proceeds

against only Defendant McKeown. Id. In his previous action, Plaintiff named

Chief Hearing Examiner of the Pennsylvania Department of Corrections, Mr.

Zachary J. Moslak as an additional Defendant. Id.

      Dismissal of the claims against Defendant McKeown are also

appropriate by reason of res judicata, also known as claim preclusion. This

Court may dismiss, sua sponte, claims barred by claim preclusion. See King

v. East Lampeter Twp., 69 Fed.Appx. 94 (3d Cir. 2003) (appellate court

affirmed district court’s sua sponte dismissal of complaint on grounds of res

judicata). Claim preclusion bars a party from initiating a second suit against

the same adversary based on the same cause of action as the first suit. See

In re Continental Airlines, Inc., 279 F.3d 226, 232 (3d Cir. 2002).

      As previously discussed, in 2019, Plaintiff filed a civil rights action

against Defendant McKeown and Chief Hearing Examiner Moslak raising

claims identical to those raised in the instant complaint—most notably,

depriving Salter of his right to due process during a disciplinary hearing.




                                     - 10 -
    Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 11 of 12




      “The doctrine of res judicata ‘protects litigants from the burden of

relitigating an identical issue with the same party or his privy and promotes

judicial economy by preventing needless litigation’.” Lewis v. Smith, 361

Fed.Appx. 421, 423 (3d Cir. 2010) (citations omitted). Three elements are

required; (1) a final judgment on the merits in a prior suit involving (2) the

same parties or their privies, and (3) a subsequent suit based on the same

cause of action. In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008). Res

judicata “bars not only claims that were brought in a previous action, but also

claims that could have been brought.” Duhaney v. Attorney Gen., 621 F.3d

340, 347 (3d Cir. 2010) (quotation marks omitted).

      The elements are met. First, the prior civil rights action against

Defendant McKeown and Chief Hearing Examiner Moslak was dismissed for

failure to state a claim upon which relief may be granted. Dismissal for failure

to state a claim is a final judgment on the merits for res judicata purposes.

See Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3 (1981);

Kulick v. Pocono Downs Racing Ass’n, Inc., 816 F.2d 895, 898 n.6 (3d Cir.

1987). Second, Plaintiff and Defendant McKeown were parties in the civil

rights action. Finally, this action is based upon the same cause of action as

in the prior civil rights action, filed by Plaintiff in 2019. Thus, the conditions




                                      - 11 -
      Case 3:19-cv-01444-MEM-DB Document 34 Filed 12/11/20 Page 12 of 12




for claim preclusion are satisfied and Plaintiff is barred from bringing this

action against Defendant McKeown.



VI. CONCLUSION

        For the reasons set forth above, the Court will grant Defendant’s

motion for summary judgment. A separate Order shall issue.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

DATE: December 10, 2020
19-1444-01




                                    - 12 -
